Citation Nr: 1701839	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder. 

2.  Service connection for an acquired psychiatric disorder, to include as secondary to the service-connected kidney nephrolithiasis (kidney disability).

3.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected kidney disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant, served on active duty from October 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 (psychiatric disorder) and April 2015 (kidney disorder, TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In August 2016, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the electronic claims file on VBMS.

The issues of service connection for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for an acquired psychiatric disorder was denied in a March 2009 rating decision on the basis that there was no evidence of aggravation of a psychiatric disorder that preexisted service.

2. Evidence received since the March 2009 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, so raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3. For the entire rating period from October 29, 2014, the kidney disability has manifested in required drug therapy, frequent attacks of colic with infection (pyonephrosis), invasive procedures more than two times per year, and recurrent stone formation, as well as subjective complaints of pain, fever, nausea, vomiting, painful urination, increased urinary frequency, and increased urinary urgency.  

4. For the entire rating period from October 29, 2014, the kidney disability has not manifested in renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1. The March 2009 rating decision, which denied service connection for an acquired psychiatric disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The criteria for reopening service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. For the entire rating period from October 29, 2014, the criteria for a disability rating in excess of 30 percent for the nephrolithiasis disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b Diagnostic Codes 7508, 7509 (2016). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for an acquired psychiatric disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the kidney disorder, the RO issued an October 2014 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the August 2016 Board hearing transcript, and the Veteran's written statements.

VA examined the kidney disability in December 2014.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran and examination, and contains findings regarding the severity of the kidney disability supported by clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection for Skin Cancer

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2009 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depression on the basis that there was no evidence of aggravation of a psychiatric disorder that preexisted service.  In a March 2009 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the March 2009 rating decision or provide additional evidence within one year of the March 2009 rating decision; thus, the March 2009 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for an acquired psychiatric disorder.  The new evidence includes the October 2014 VA Form 21-526 on which the Veteran asserted that the current psychiatric disorder is secondary to the service-connected kidney disability.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection, which triggers the VA Secretary's duty to assist.  See Shade, 24 Vet. App. at 118.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Separate disability ratings may be assigned for separate periods of time in accordance with the facts found (staged ratings).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that in this case the kidney disability did not increase in severity during the rating period on appeal so as to warrant a staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the kidney disability did not undergo an increase within the one year period before the claim for increase was filed with VA in October 2014.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating Analysis for Kidney Disability

For the entire rating period on appeal, the kidney disability has been rated as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508.  Under DC 7508, nephrolithiasis is rated as hydronephrosis under DC 7509, except a veteran is entitled to a 30 percent rating under DC 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year. 

Under DC 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated based on renal dysfunction.  38 C.F.R. § 4.115b. 

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

The Veteran contends that a higher rating than 30 percent is warranted for the kidney disability because she has symptoms of pain, fever, nausea, vomiting, painful urination, increased urinary frequency, increased urinary urgency, recurrent stone formation, drug therapy, and multiple invasive procedures throughout the year.  The Veteran asserted that the kidney disability affects her activities of daily living due to flare-ups that could take up to 8 weeks.  See April 2015 VA Form 21-0958; December 2015 VA Form 9; August 2016 Board hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 30 percent is not warranted for the kidney disability for the entire rating period from October 29, 2014.  The 30 percent rating assigned for the kidney disability was based on required drug therapy, frequent attacks of colic with infection (pyonephrosis), invasive procedures more than two times per year, and recurrent stone formation.  See, e.g., April 2015 rating decision.  A 30 percent disability rating is the maximum schedular rating available under DCs 7508 and 7509.  Thus, a higher rating is not assignable under those Diagnostic Codes. 

DC 7509 allows for a rating based on renal dysfunction, where hydronephrosis is severe; however, the Board finds that the weight of the evidence demonstrates that the kidney disability has not more nearly approximated renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or, hypertension to warrant a higher rating under the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115a.  The Veteran has not alleged, and the record does not otherwise reflect, that the kidney disability has resulted in renal dysfunction.  The December 2014 VA examiner assessed that the Veteran does not have renal dysfunction.  Likewise, VA and private treatment throughout the appeal period show no clinical findings of, or treatment for, renal dysfunction.  

While the Veteran reported that the kidney disability affects the ability to perform activities of daily living due to flare-ups, the December 2014 VA examiner noted that the kidney disability does not impact her ability to work.  To the extent that flare-ups resulting from stone formation cause pain, fever, nausea, or vomiting, such symptoms are contemplated under the 30 percent disability rating assigned for the kidney disability under DC 7508.  38 C.F.R. § 4.115a.  To the extent that frequent attacks of colic with infections cause the symptoms of pain, fever, nausea, or vomiting, such symptoms are contemplated under the 30 percent disability rating criteria under DC 7509. 

The Board has also considered whether a higher rating is warranted based on hypertension at least 40 percent disabling under DC 7101.  Under DC 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  In this case, VA treatment records reflect diastolic pressure predominantly less than 120.  In October 2015, the Veteran's blood pressure was measured at 98/62 and 117/60.  In September 2015, blood pressure was measured at 103/65.  In May 2015, blood pressure was measured at 118/66.  Accordingly, the Veteran's blood pressure readings throughout the appeal period do not meet or more nearly approximate the 40 percent criteria under DC 7101 so as to warrant the higher 60 percent rating under the renal dysfunction criteria.  38 C.F.R. § 4.115a.  

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for the kidney disability for any period.  As the preponderance of the evidence is against the appeal for an increased rating for any period, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 C.F.R. §§ 4.3, 4.7.

In various statements, the Veteran identified urinary frequency, urinary urgency, and painful urination as symptoms of the kidney disability.  See, e.g., December 2015 VA Form 9.  While the rating schedule for the genitourinary system provides for the rating of a variety of genitourinary disorders based on such symptoms as voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and/or neoplasms of the genitourinary system, 38 C.F.R. § 4.115a provides that only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  The Board finds that the Veteran's self-reports with regard to voiding dysfunction and urinary frequency do not indicate a predominant area of dysfunction, where the service-connected disability of nephrolithiasis is specifically addressed by DC 7508, which provides for a 30 percent rating for recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  Alternatively, DC 7509 directs that nephrolithiasis be rated as hydronephrosis as discussed above. 

A disability rating in excess of 30 percent is not available under the rating criteria for obstructed voiding or urinary tract infection.  38 C.F.R. § 4.115a.  Moreover, while the Veteran has reported general symptoms of urinary frequency, the Veteran did not assert, and the record does not otherwise show, daytime voiding interval less than one hour, or awakening to void five or more times per night so as to warrant a higher 40 percent rating based on urinary frequency.  

As to voiding dysfunction, the Veteran has not alleged, and the record does not otherwise show continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, so as to warrant a higher 40 percent rating based on voiding dysfunction.  Accordingly, the Board finds that alternate ratings based on voiding dysfunction or urinary frequency are not warranted.

Extraschedular Considerations

The Board has considered whether an extraschedular rating would have been warranted for the service-connected kidney disability for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 


Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's kidney disability is specifically contemplated by the schedular rating criteria.  For the entire appeal period, the kidney disability has been manifested in required drug therapy, frequent attacks of colic with infection (pyonephrosis), invasive procedures more than two times per year, and recurrent stone formation.  To the extent that flare-ups of the kidney disability resulting from stone formation cause pain, fever, nausea, or vomiting, such symptoms are explicitly listed under the schedular rating criteria under DC 7508.  38 C.F.R. § 4.115a.  To the extent that flare ups of the kidney disability resulting from frequent attacks of colic with infection cause the symptoms of pain, fever, nausea, or vomiting, such symptoms are contemplated under the schedular rating criteria under DC 7509.  Moreover, the December 2014 VA examination report shows that the kidney disability did not impact the Veteran's ability to work.  The Board has also considered alternate schedular ratings based on voiding dysfunction or urinary frequency.  38 C.F.R. § 4.20 (2016).  Therefore, the Board finds that the record does not reflect that the service-connected kidney disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the kidney disability on appeal; therefore, the holding in Johnson is not for application.  

In the absence of exceptional factors associated with the service-connected kidney disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.

An increased disability rating for nephrolithiasis in excess of 30 percent, for the entire rating period from October 29, 2014, is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because the onset of her mental health problems occurred during active service.  The Veteran asserted that she was not suffering from mental health problems when she entered active duty and that she was administratively discharged from active duty due to the severity of her mental health problems.  See, e.g., August 2016 Board hearing transcript.  The Veteran advanced that she was presumed to be fit for duty upon entrance into active duty and that her diagnosed psychiatric disorder was manifested and aggravated beyond its natural progression while in service and ultimately led to her separation from active service.  See June 2015 VA form 9.  Alternatively, the Veteran asserted that the acquired psychiatric disorder is secondary to the service-connected kidney disability.  See 38 C.F.R. § 3.310 (2016). 

The March 2014 VA examiner opined that the acquired psychiatric disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In reaching this opinion, the March 2014 VA examiner reasoned that this Veteran's depression pre-dates her entry into the military.  

The Board finds that March 2014 VA examiner's rationale is inadequate because it is merely a conclusory statement without analysis.  As such, the March 2014 VA examiner's opinion is inadequate to establish service connection for an acquired psychiatric disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, a VA medical opinion is needed to help determine if the service-connected kidney disability caused or aggravated (worsened beyond normal progression) the acquired psychiatric disorder.  See 38 C.F.R. § 3.310.  Based on the foregoing, the Board finds that a new VA examination with opinion would assist in determining the etiology of the Veteran's acquired psychiatric disorder.

TDIU

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded issue, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Specifically, the Veteran's combined disability rating may change if the AOJ grants service connection for an acquired psychiatric disorder and assigns a compensable rating for it.  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to the other remanded issue is completed and the issue of service connection for an acquired psychiatric disorder has been readjudicated.

Accordingly, the issues of service connection for an acquired psychiatric disorder and a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of the current acquired psychiatric disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

Did the acquired psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) preexist the Veteran's period of active service from October 2007 to March 2008?

If it is the examiner's opinion that the acquired psychiatric disorder preexisted service, was the acquired psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) not aggravated during the Veteran's period of active service from October 2007 to March 2008?  The examiner is requested to specifically comment on what evidence shows the psychiatric disorder preexisted service, on the significance of the Veteran being found fit for duty at service entry in October 2007, and the fact that the Veteran was discharged from service due to the acquired psychiatric disorder.

The term "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected kidney disability caused the acquired psychiatric disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected kidney disability aggravated (that is, worsened in severity beyond normal progression) the acquired psychiatric disorder?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the acquired psychiatric disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


